Citation Nr: 1753708	
Decision Date: 11/22/17    Archive Date: 12/01/17

DOCKET NO.  11-08 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent prior to June 20, 2017 for posttraumatic stress disorder (PTSD) with depressed mood.

2. Entitlement to an initial rating in excess of 50 percent from June 20, 2017 for PTSD with depressed mood.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Keninger, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1969 to January 1972.

These matters come before the Board of Veterans' Appeals (Board) from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

A Travel Board hearing was scheduled in April 2012. In March 2012, the Veteran withdrew his request for a hearing. Thus, the hearing request is deemed withdrawn. 38 C.F.R. § 20.704(d).

The Board remanded this matter in August 2014 and January 2017 for additional development. In consideration of the appeal, the Board is satisfied there was substantial compliance with the remand directives and will proceed with review. Stegall v. West, 11 Vet. App. 268 (1998).

An August 2017 rating decision granted the Veteran a 50 percent rating from June 20, 2017 for the Veteran's PTSD with depressed mood.  A Supplemental Statement of the Case (SSOC), issued by the RO in August 2016, continued to deny an initial rating in excess of 30 percent prior to June 30, 2017 for PTSD with depressed mood.


FINDINGS OF FACT

1. The Veteran's service-connected PTSD with depressed mood has not manifested by occupational and social impairment with reduced reliability and productivity due to symptoms such as panic attacks, impaired speech, impaired judgment, or difficulty maintaining effective work and social relationships.

2. The Veteran's service-connected PTSD with depressed mood has not manifested by occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, thinking, or mood.
CONCLUSIONS OF LAW

1. The criteria for an initial disability rating in excess of 30 percent for PTSD with depressed mood have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1-4.10, 4.130, Diagnostic Code 9411 (2017).

2. The criteria for an initial disability rating in excess of 50 percent for PTSD with depressed mood have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1-4.10, 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Neither the Veteran nor the representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Additionally, the Board finds there has been substantial compliance with its January 2017 remand directives. Updated VA records were associated with the Veteran's claims file, a VA examination for PTSD was conducted in June 2017, and in August 2017 the RO granted a 50 percent rating from June 20, 2017 and denied a rating in excess of 30 percent prior to June 20, 2017.

Based on the foregoing, the Board finds the RO substantially complied with the mandates of the remand, and no further remand is necessary. Stegall, 11 Vet. App. at 268. Therefore, the Board will proceed to review and decide the claim based on the evidence of record.


II. Increased Rating - PTSD

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. Reasonable doubt as to the degree of the disability will be resolved in the Veteran's favor. 38 C.F.R. § 4.3.

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire appeal period from the initial assignment of the disability rating to the present time. See Fenderson v. West, 12 Vet. App. 119 (1999). While the Veteran's entire history is reviewed when making a disability determination, where service connection has already been established an increase in the disability rating is at issue, it is the present level of disability that is the primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994).

The Court has held that, in determining the present level of a disability for an increased evaluation claim, the Board must consider the application of staged ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007). In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provide the following ratings for psychiatric disabilities, including PTSD:
A 30 percent disability rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 38 C.F.R. § 4.130, Diagnostic Code 9411.

Under the formula, a 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations, grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, Diagnostic Code 9411.

The Global Assessment of Functioning (GAF) scale is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." Diagnostic and Statistical Manual of Mental Health Disorders (4th ed. 1994) (DSM-IV). A GAF score of 41 to 50 reflects serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). Scores ranging from 51 to 60 indicate moderate symptoms, or moderate difficulty in social, occupational, or school functioning. Scores ranging from 61 to 70 indicate some mild symptoms or some difficulty in social and occupational functioning. DSM-IV; 38 C.F.R. §§ 4.125, 4.130. See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria. Carpenter, 8 Vet. App. at 242. An assigned GAF score, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issue; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned). See 38 C.F.R. § 4.126(a). Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment. Id.; see also 38 C.F.R. § 4.126, VACOPRGEC 10-95, 60 Fed. Reg. 43186 (1995).

The United States Court of Appeals for the Federal Circuit held that evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating." Vasquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013). The symptoms listed are not exhaustive, but rather, "serve as examples of the type and degree of symptom, or their effects, that would justify a particular rating." Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas"-i.e., "the regulation . . . requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'" Vasquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, Diagnostic Code 9411.

Further, when evaluating a mental disorder, the Board must consider the "frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission." 38 C.F.R. § 4.126(a). The Board must also "assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination." Id.

(a) Prior to June 20, 2017

The Veteran sought treatment at VA for his mental health disabilities, including PTSD with depressed mood, on an inconsistent basis from May 2005 to January 2009. From January 2009 to October 2016, the Veteran was consistently seeking treatment. Throughout the entire period on appeal, the Veteran consistently reported similar symptoms.

During his VA treatment, the Veteran reported the following symptoms: irritability, bitterness, social isolation, detachment from others intrusive thoughts and memories, difficulty talking about his experiences in Vietnam, avoidance behaviors, flashbacks-especially when triggered by loud and unexpected noise, distress at exposure to reminders of traumatic experiences, loss of pleasure in activities he used to enjoy, occasional nightmares, difficulty concentrating, hypervigilance, exaggerated startle response, feelings of fear and anxiety, survivor's guilt, and difficulty sleeping-especially in completely silence. Despite reporting behaviors indicative of social isolation, the Veteran also reported that he stayed busy by walking or spending time with friends. Additionally, the Veteran reported he maintained a relationship with his ex-wife and had good relationships with his family. He also reported in March 2010 that neighbors, friends, and family came to check on him on a regular basis 

VA treatment providers described the Veteran as calm and rational, and noted he typically was able to maintain eye contact during counseling sessions.  His hygiene was consistently reported to be good, he was able to maintain his finances, and he was able to complete activities necessary for daily functioning. Treatment providers described the Veteran's speech as clear and goal directed. His judgment and insight were intact and adequate. The Veteran did not report experiencing panic attacks or hallucinations. The Veteran was typically assigned GAF scores of 60 to 65 throughout this time, though he received lower scores of 50 and 55 in March 2009 and May to September 2011.

The Veteran attended a VA examination in November 2005. The Veteran reported difficulty with social interaction, difficulty sleeping, intrusive dreams, intrusive memories one to two times per month, exaggerated startle response to loud and unexpected noises, hypervigilance, and feelings of sadness and lack of motivation. The Veteran reported that the medications he has been prescribed have helped him feel less anxious and depressed. He also noted that he occasionally felt tired and lethargic.

The Veteran was still working as a pharmacy technician at the time of this examination, and he indicated that he worked the night shift so he did not have to interact with as many people. He did indicate that he has a few friends, though he describes himself as a loner and indicated he did not participate in any clubs or organizations.

The examiner noted the Veteran was fully oriented with logical speech and normal memory, though his mood was moderately anxious. No homicidal or suicidal ideation was noted.  The examiner diagnosed the Veteran with mild PTSD and a mixed personality disorder with rigid and perfectionist traits. A GAF score of 68 was assigned.

In March 2009, after the Veteran reported increased difficulty with memory, which he described as "loss of time" and the Veteran was diagnosed with dementia and associated transient ischemic attacks (TIAs). In April 2009, the Veteran was laid off from his 11 year employment as a pharmacy technician due to his memory loss.  The Veteran reported that this was upsetting for him and he has become more depressed, and in the months immediately following, the Veteran expressed some suicidal thoughts, though he reported no intent or plan.

The Veteran filed a disability claim with the Social Security Administration (SSA), and in May 2009, the Veteran indicated reported that he could take care of himself and his finances and clean his house. He reported that he spent his free time going for walks, hunting, playing games on the computer, watching movies, and spending time with friends. The Veteran reported difficulty concentrating and having a difficult time with remembering dates as a result of his TIAs, which he described as "mini-strokes."

In association with the Veteran's claim for SSA disability, questionnaires describing the functional impact of the Veteran's disability were submitted by the Veteran's ex-wife, sister-in-law, and a friend. These questionnaires indicated the Veteran visited with friends and relatives two to four times a week. They also indicated that the Veteran was social, could interact with others, responded well to supervisors, and was able to take care of his hygiene, cooking, and cleaning with no additional assistance. They wrote the Veteran had difficulty with memory and forgetfulness, specifically short term memory, indicating that the Veteran would sometimes repeat stories or be unable to follow extended conversations.

Also in May 2009, the Veteran's private treatment provider submitted a letter noting that the Veteran had difficulties with short-term memory and confusion, as well as a loss of time. The treatment provider opined that the Veteran is unemployable as a result.

In February 2011, the Veteran attended another VA examination. He reported recurrent and intrusive memories approximately six times per month, avoidance behaviors, detachment from others, difficulty sleeping, impaired concentration, some hypervigilance, a depressed mood seven to ten days per month, and an exaggerated startle response. The Veteran reported VA treatment for his mental health disabilities was helpful in alleviating his symptoms.  The Veteran acknowledged he had lost his job as a pharmacy technician, and he reported that his cognitive difficulties associated with his TIAs were the main cause and not his PTSD. He also reported he had five close friends and other casual friends, and he indicated he maintained a relationship with his ex-wife and his family. The Veteran continued to report that he was able to complete activities of daily living and manage his finances.

The February 2011 VA examiner indicated the Veteran was fully oriented, though he had a restricted range of affect. Additionally, the Veteran presented with appropriate behavior, good eye contact, and good hygiene. The examiner indicated the Veteran did not appear to suffer from delusions or hallucinations, nor did he exhibit obsessive or ritualistic behaviors or have homicidal or suicidal ideation. The examiner also noted mild impairment of short-term memory and significant impairment of long-term memory. The examiner opined the Veteran's symptoms were mild to moderate in severity and diagnosed the Veteran with PTSD with depressed mood and a personality disorder that made his behaviors pervasive and inflexible. The examiner opined that the Veteran's nonservice-connected personality disorder may have some impact on his employment, but his service-connected PTSD would not impact his ability to work. A GAF score of 68 was assigned. 

After considering the entirety of the Veteran's symptomatology reported in the Veteran's claims file, including the Veteran's treatment records, VA examinations, the Veteran's statements, the letter from the Veteran's private treatment provider, and SSA records, the Board finds the Veteran's symptoms do not rise to the level of occupational and social impairment with reduced reliability and productivity due to symptoms such as panic attacks, impaired speech, impaired judgment, or difficulty maintaining effective work and social relationships.

The Board finds the Veteran has been able to maintain social relationships throughout the period on appeal. Despite his third marriage ending in late 2006, the Veteran maintains a relationship with his ex-wife and even lived with her after the marriage dissolved for some time. Additionally, the Veteran reports good relationships with his family, neighbors, and approximately five close friends. 

The Board also finds the Veteran's PTSD with mood disorder does not significantly impact his ability to maintain substantially gainful employment. The Veteran maintained his employment as a pharmacy technician for 11 years despite his PTSD diagnosis and associated symptoms. Ultimately the Veteran was laid off in approximately April 2009, however, the Veteran acknowledged that he did not believe his PTSD was the reason his employment was terminated at his February 2011 VA examination. Rather the Veteran's TIAs associated with his dementia had the most impact on his ability to work. Additionally, the February 2011 VA examiner opined that the Veteran's PTSD symptoms were mild to moderate and would not have significant impact on the Veteran's employability, though his nonservice-connected personality could limit him occupationally. 

Additionally, the Veteran did not experience panic attacks, his insight and judgment were normal, and his speech was reported to be normal with the exception of the questionnaires submitted on the Veteran's behalf to the SSA, which noted he had difficulty continuing conversations due to his memory loss, which will be discussed below. 

The Board acknowledges that the Veteran began experiencing significant memory issues in early 2009. However, these symptoms are largely associated with the Veteran's diagnosis of dementia with TIAs, which is not service-connected or related to his diagnosis of PTSD. The Board also notes that prior to his diagnosis of dementia, the Veteran had reported mild memory loss, and VA treatment providers and examiners associated that symptom with his PTSD, but the memory loss at that time was considered to be mild in nature, not rising to the level of forgetting highly learned material or forgetting to complete tasks.

The Board also acknowledges that the Veteran's treatment records show the Veteran presented with flattened effect and a depressed mood associated with his PTSD. However, as noted by VA examiners and VA treatment providers, the Veteran's symptoms were mild to moderate in nature.

GAF scores ranging from 50 to 68 through the period on appeal are also consistent with a 30 percent rating. These GAF scores indicate the Veteran's symptoms are occasionally, and generally were only mild, which is consistent with symptoms reported throughout the period on appeal and is consistent with a 30 percent rating.

Because the Veteran's symptoms related to his diagnosis of PTSD do not more closely approximate those required for a 50 percent rating, the Veteran's currently assigned 30 percent rating is proper, and a rating in excess of 30 percent prior to June 20, 2017 is denied.

(b) From June 20, 2017

The Veteran was granted a 50 percent rating based of a June 2017 VA examination. At this examination, the Veteran reported the following symptoms: recurrent and intrusive memories, avoidance behaviors, persistent negative emotional state, feelings of detachment and estrangement, exaggerated startle response, difficulty concentrating, depressed mooed, difficulty establishing and maintaining relationships, and anxiety. He also noted that he harbors resentment and tends to hold grudges. The Veteran noted that he has a few friends, but he considers himself to be a "lone wolf" and prefers to not socialize. He also continued to note that he was laid off due to his lack of concentration and memory problems associated with his TIAs, which he continued to describe as "mini-strokes." The Veteran also reported that he had difficulty sleeping, but further questioning indicated that the Veteran's sleep apnea, rather than his PTSD, was the root cause of this symptom.

The VA examiner acknowledged the Veteran's reported anxiety, but opined he was more properly described as depressed and irritable. The examiner noted that the Veteran's speech and thought processes were normal, he was fully oriented, and there was no evidence of hallucinations, delusions, or homicidal or suicidal ideation. The Veteran was able to manage his finances, but the examiner noted that the Veteran's ability to complete daily functions were more impacted than at his previous VA examinations. 

The VA examiner diagnosed the Veteran with PTSD, noting mild depressive symptoms secondary to PTSD. 

After considering the evidence in the Veteran's claims file since June 20, 2017, the Board finds that the Veteran's symptomatology does not rise to the level of occupational and social impairment with deficiencies in most areas. 

The Veteran has been unable to maintain employment, but as noted above, the Veteran's unemployment is largely related to nonservice-connected dementia and associated TIAs and not PTSD. Additionally, at his June 2017 VA examination, the Veteran reported that he has been able to maintain relationships with friends despite preferring to be alone. Finally, the Veteran's judgment, thought processes, and speech were all normal, and he has been able to maintain good hygiene. 

The Board acknowledges the Veteran does continue to present with a depressed mood, but this symptom is still relatively mild as it relates to his PTSD, if somewhat more impactful than prior to June 20, 2017. The Veteran does not present with suicidal ideation, obsessional rituals associated with his PTSD that interfere with his routine activities, and the Veteran is still generally able to function independently, though friends, families, and neighbors do check in on the Veteran and assist him on a regular basis. 

Because the Veteran's symptoms related to his diagnosis of PTSD do not more closely approximate those required for a 70 percent rating, the Veteran's currently assigned 50 percent rating is proper, and a rating in excess of 50 percent from June 20, 2017 is denied.



ORDER

Entitlement to an initial rating in excess of 30 percent prior to June 20, 2017 for PTSD with depressed mood is denied.

Entitlement to an initial rating in excess of 50 percent from June 20, 2017 for PTSD with depressed mood is denied.




____________________________________________
A. P. SIMPSON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


